Citation Nr: 1608385	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1992 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claim is afforded every possible consideration.

The Veteran asserts that he has a bilateral knee disability that is the result of his active service.  Specifically, he asserts that he began having pain in his knees during his active service, and that this knee pain has continued since that time.  In this regard, the Board notes that the Veteran is competent to report that he injured his knees during active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Here, the Veteran is also competent to report experiencing continuing bilateral knee symptomatology during and since his active service, as such symptoms as knee pain and flare ups of increased knee symptoms are certainly capable of lay observation.  See id.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran was afforded a VA knee examination in May 2013; however, that examination is inadequate to decide the claim, as it adduced contradictory findings and failed to sufficiently support its conclusions by adequate rationale.  Specifically, the May 2013 VA examiner answered in the affirmative the question "[d]oes the Veteran now have or has he/she ever had a knee and/or lower leg condition?"  However, as to diagnoses pertaining to that identified knee condition, the examiner found that "[t]here is insufficient evidence to warrant a diagnosis of unilateral or bilateral knee disorder or its residuals."  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "[a]n opinion based upon an inaccurate factual premise has no probative value.").  No further rationale or explanation was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion"); 38 C.F.R. § 4.2 (2015) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Significantly, in determining that the Veteran did not have a left and/or right knee disability, the VA examiner also failed to consider or address the Veteran's competent reports of experiencing left and right knee pathology during and since his active service and did not reconcile those complaints with her findings of the absence of any identified knee disability.  See Washington, 19 Vet. App. 362; Barr, 21 Vet. App. at 307-08; Jandreau, 492 F.3d 1372; Davidson, 581 F.3d 1313; Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125.  


Accordingly, the VA examination report currently of record does not adduce sufficient findings and opinions to allow the Board to decide the claim.  Because VA undertook to provide a VA examination to evaluate the Veteran's claimed left and right knee disorders, the Board must ensure that such an examination is adequate.  Barr, 21 Vet. App. at 311-12.  Therefore, a new VA orthopedic examination and medical opinion are warranted.

Finally, as the case is being remanded, the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, including specifically any private treatment records identifying a diagnosed disorder of the right and/or left knees.  Further, any outstanding records of VA evaluation or treatment should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 


If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Make arrangements to obtain any outstanding VA treatment records and associate them with the claims file.

3.  After the above development has been completed, schedule the Veteran for an appropriate VA examination, preferably by an orthopedist, to determine the nature and etiology of the Veteran's claimed left and right knee disorders.  The entire claims file, including a copy of this remand, must be made available to the examiners for review in conjunction with the examinations.  

The examination should include all necessary diagnostic testing or evaluation, including X-rays and MRI studies, if indicated.  All clinical findings should be reported in detail.  

After reviewing the file, eliciting a full medical history from the Veteran, conducting an examination of the Veteran, and performing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified pathology of the left and/or right knees had its clinical onset during active service or is related to any in-service disease, event, or injury.


In providing this opinion, the examiner must consider and address the Veteran's competent account of experiencing in-service injuries to his knees and resultant bilateral knee symptomatology during and since his active service.  Additionally, the examiner must address the Veteran's competent reports of experiencing bilateral knee symptoms throughout the pendency of the appellate period, so since he filed his claim in March 2013.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.


5.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




